12/15/2020


                         IN THE SUPREME COURT                                    Case Number: DA 20-0418
                        OF THE STATE OF MONTANA

                                    DA 20-0418


                                  WADE AYALA,

                 Plaintiff, Counterclaim-Defendant, and Appellee,

                                          v.

                                GAIL STAFFORD,

    Defendant, Counter-Claimant, Third-Party Plaintiff, Appellant, and Cross-
                                  Appellee,

                                          v.

      RECONTRUST COMPANY, N.A.; BANK OF AMERICA, N.A.; and
          FEDERAL NATIONAL MORTGAGE ASSOCIATION,

            Third-Party Defendants, Appellees, and Cross-Appellants,

   EQUITY PROCESS MANAGEMENT, INC.; PAMELA PFAFF, Personal
   Representative of the Estate of JOSEPH NOWAKOWSKI; BRANDY LOU
             AYALA, SADIE LYNN BARRETT; and DOES 1-10,
                     Third-Party Defendants and Appellees.


                  ORDER GRANTING 30-DAY EXTENSION


      Pursuant to Mont. R. App. P. 26(1) and upon Uncontested Motion of

Appellee for an extension of time to file his Brief, and there being no objection,
      IT IS HEREBY ORDERED that Appellee Wade Ayala is granted a thirty-

day extension, up to and including January 29, 2021, within which to file his

Response Brief.

      ELECTRONICALLY DATED AND SIGNED BELOW.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 15 2020